Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 28, 2018                                                                                   Stephen J. Markman,
                                                                                                                 Chief Justice

  158303 & (29)                                                                                             Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  MICHIGAN OPPORTUNITY,                                                                              Elizabeth T. Clement,
           Plaintiff-Appellant,                                                                                       Justices

  v                                                                  SC: 158303
                                                                     COA: 344619
  BOARD OF STATE CANVASSERS,
  SECRETARY OF STATE, and SALLY
  WILLIAMS, in her capacity as Director of
  Elections,
             Defendants-Appellees,
  and
  MICHIGAN ONE FAIR WAGE,
           Intervenor-Defendant/
           Cross-Plaintiff-Appellee.

  _________________________________________/

          On order of the Court, the motion to expedite is GRANTED. The application for
  leave to appeal the August 22, 2018 order of the Court of Appeals is considered. In light
  of the Legislature’s enactment of the Michigan One Fair Wage proposal under Const
  1963, art 2, § 9, see 2018 IL 4, we DIRECT the parties to file supplemental briefs, within
  28 days of the date of this order, addressing whether the plaintiff’s application for leave
  to appeal presents a justiciable issue. The parties shall specifically address: (1) whether
  the plaintiff’s complaint for mandamus is moot, see Gildemeister v Lindsay, 212 Mich.
299 (1920); and (2) in any event, whether the plaintiff, as a ballot question committee
  under the Michigan Campaign Finance Act, MCL 169.201 et seq., has standing to
  challenge the constitutionality of a law enacted by the Legislature under Const 1963, art
  2, § 9.

         The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 28, 2018
         t0925
                                                                               Clerk